DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
During a telephone conversation with Applicant’s representative, Julian Gonzalez, on September 9, 2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1, 3-9, 11, 16, 24 and 54 (see Office action dated 09/28/2021).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 26, 28-29, 31, 34, 36 and 42 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 29, 2022 has been considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim(s) 1, 3, 6-7 and 16 is/are objected to because of the following informalities:   	Regarding claim 1, the limitation “deform a portion of the plurality of spacers wherein the portion are under the compression of the clamp and crush at least one of the portion of the plurality of spacers” in lines 18-21 should probably read “deform a portion of the plurality of spacers, wherein the portion [[are]] of the plurality of spacers is under [[the]] a compression of the clamp, and the clamp crush under the compression” for consistency. 	Regrading claims 3, 6 and 7, the limitation "heating/cooling layer" should read limitation "heating and cooling layer" for consistency. 	Regrading claim 16, the limitation "in the closed position" should read limitation "in the closed configuration" for consistency. 	 Appropriate correction is required.
Claim(s) 38 is/are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 58 has not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "a heater that heats the heating and cooling layer to the temperature of the sample" in lines 4-5, however, the claim does not define a temperature of the sample. It is unclear as to what temperature “the temperature of the sample” is referring to. Further clarification is requested and appropriate correction is required. 
Claim 16 recites the limitation "wherein the clamp comprises a plurality of clamps" in lines 1-2, however, it is unclear how a single clamp can further comprise a plurality of clamps that have a plurality of rings. To overcome this rejection, it is suggested to amend independent claim 1 to recite -- at least one clamp -- and claim 16 to recite -- the at least one clamp further comprises a plurality of clamps -- for example. Appropriate correction is required. 
Response to Arguments
Applicant’s amendments have overcome the objections to the drawings and the claims from the previous Office Action.
Applicant’s amendments have overcome the 35 U.S.C. 112(b) rejection from the previous Office Action.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 	Regarding claim 1 and its dependent claims, the prior art of record does not disclose or fairly anticipate the combinations of elements as recited in claim 1. In particular, the prior art of record fails to disclose the device of claim 1, including a clamp comprising a top ring and a bottom ring; wherein, in the active mode, the top ring and bottom ring are configured to exert a force to deform a portion of the plurality of spacers (having substantially uniform thickness), wherein the portion of the plurality of spacers is under a compression of the clamp, and the clamp crush (into pieces) the portion of the plurality of spacers under the compression; and wherein in the closed configuration, at least a part of the sample deposited in the open configuration is compressed by the two plates into a layer of substantially uniform thickness, wherein the uniform thickness of the sample layer is regulated by the two plates and the plurality of spacers (the portion of the plurality of spacers that are not crushed), in combination with all the elements of claim 1. 	The closest prior art to the claimed invention is Chou et al. (cited in the IDS dated 03/29/2022; WO 2017/027643 A1). Chou et al disclose a device comprising a first plate, a second, plate, a plurality of flexible or rigid spacers arranged between the first and second plates and means for compressing the first plate and the second plate (Fig. 1).  The spacers can be flexible such that they can be compressed (page 53, lines 15-26). Chou et al, however, fail to disclose the means for compressing the first and second plates includes a clamp having a top ring and bottom ring configured to deform a portion of the plurality of spacers (having substantially uniform thickness), wherein the portion of the plurality of spacers is under a compression of the clamp, and the clamp crush (into pieces) the portion of the plurality of spacers under the compression; and wherein a uniform thickness of a sample layer is regulated by the two plates and the pluralityof spacers (spacers that are not crushed). 	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799